DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 9-20 in the reply filed on 08 February 2021 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 28 November 2018. It is noted, however, that applicant has not filed a certified copy of the 201811436596.4 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15.  
The drawings are further objected to because Figure 8 contains several abbreviations which are unclear, including Elongation CV, CV, and H.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, it is unclear what enables the control of the wrapping of fibers.  At the front roller, the short fiber is bordered by the first and second filaments.  Something must be allowing 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 9, the phrases the wrapping yarns and the central yarn lack proper antecedent basis.
Further in regards to Claim 9, the phrase a false twisting device (14) in front of the at least one front roller (11b) is unclear.  Is in front of upstream or downstream?  The ordinarily skilled artisan would be unsure of the arrangement, since perspective can change the meaning of in front of.
In regards to Claim 11, the phrase a winding device (20) in front of the false twisting device (14) is unclear.  Is in front of upstream or downstream?  The ordinarily skilled artisan would be unsure of the arrangement, since perspective can change the meaning of in front of.
	In regards to Claim 13, the phrases the first body yarn and the second body yarn lack proper antecedent basis.
	In regards to Claim 15, the phrase the central yarn lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Qiu et al (7913483) in view of Wilkie (4384448).
Qiu teaches an apparatus (Figure 1) for preparing a composite yarn, comprising:
at least one back roller (Details 2, 2ʹ) for infeeding at least one roving (Details a, aʹ) comprising at least one short fiber (Abstract); and
at least one front roller (Details 5, 5ʹ) for infeeding a first filament (Detail b), a second filament (Detail bʹ) and the at least one roving outfeeding from the at least one back roller, the at least one roving (12) being positioned between the first filament and the second filament at the at least one front roller (Figure 2).
While Qiu essentially teaches the invention as detailed, it fails to specifically teach utilizing a false twisting device in front of the at least one front roller, all of which Wilkie teaches (Detail 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a false-twister, as taught by Wilkie, after the front roller of Qiu, so as to improve the overall control of the spinning process and 
In regards to Claim 10, the front roller and the false twisting device are configured to form a twisting triangle region between the front roller and the false twisting device so that a first portion of the at least one short fiber of the at least one roving wraps around the first filament or the second filament within the twisting triangle region, and a second portion of the at least one short fiber of the roving remains free (as best understood, one roving wraps around one filament, and the other roving does not wrap around that same filament; Qiu, Figure 3).
In regards to Claim 11, Qiu teaches a winding device (Detail 7) in front of the false twisting device (would be directly after Details 5, 5ʹ) for directly winding the composite yam.
In regards to Claim 12, the winding device would comprise a twisting element for twisting the composite yam during the winding since it is a ring spinner.
As best understood, the combination would teach the method of Claim 13, including using the device as described above, with wrapping fibers being combined with a central yarn in at least one of the following ways:
a first way: a portion of the wrapping fibers wrap around the first body yarn or the second body yarn;
a second way: a portion of the wrapping fibers wrap around the first body yarn and the second body yarn respectively; and

In regards to Claim 14, while Qiu does not specifically state that the distance is 1.0 mm to 20 mm, it does show the distance is variable, and given the scale of the roving and filaments being used, would fall within these ranges.
In regards to Claim 15, while the combination does not specifically state the yarn count of the central yarn is 2.5 to 120 Ne, Wilkie does teach in examples cotton counts which would fall within this range.  It should also be noted, the range claimed is quite large, with most similar core spun yarns falling within this range.
In regards to Claims 16 and 17, as best understood, the twist and wrapping of the fibers would be controlled as desired, and Qiu teaches an understanding of the placement of the roving to the filaments.
In regards to Claim 18, the filaments would be twisted since they are fed to a ring spinner which will propagate twist downstream during production.
In regards to Claims 19 and 20, the winder and twister would be Detail 7 of Qiu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Yeung (10161066), Vanhelle (4903472), Jaggi (3264816), and Vanhelle (4495760) each teach and apparatus and method at least similar to those as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732